OFFICE   OF TNE   ATTORNEY    GENERAL   OF TEXAS
                     AUSTIN
                            he   eormyea- ._ mre
                                             ._
                                                   +0   oar    priraner,




        Artlola 1029.
part   aa fol&w*a, 1
             "2.     lp0r
       or aappia*    l   .

       mile for     rash
       6a in g6:ng to the pus6 et *meet;                 aaa    for ooa-
       voylng oaah primmer to jail) he ehhrll remin
       ta meU68g op r o r fdr
                            indluM ir i8io4 n.
            0
            .3..
            ”...
Bon. a. A.          Bodg@m*   Qage   s




        Unbar the oonetructian pl8aad upon tha ?orsgehg mileage
pr~viclionmor Artlale 10089,mupn    *od ~r8rlously ibUm     Or
thim Deparwmt,    the o??iaer im ailo*ed ?iva oaatr pu a118
  inigand a tote1  or twenty-el@t ouitm pu rtl* rstur~~ing
rrourtoen oantcrfor the oiilaar atidiourteen aantm for tb*
 rianor)  for oaoh &fro motually ma4 a8aemmarIly trsveled.
 binford T. iroblamon, 844 5. 3. &O?)
7,

        Artlola lOe0, aoa0 of Cririnal~Pmeaduro,                     roabm In part
a@ tollarm:
                    *Shrrrirrr ati
                           Conrtab188 meming proaar8 and
        8ttradlag any eraratningoeurt in the exaalnation
        of any rsloay oaae, 8hll be wtftld    to muah ?oa8
        am are fir04 by lmw for mIml&r 8onio88 In mlm-
        dmwaor            oamom la   oounty   court   to bo    aid   b    tbo
        &ate, not to eta006 Tbar aad Loo/l00f44.08f Do&
        trm In my on* same, and milugo aOtu8lly ca4
        neaommadlp traralrb  in a;oiu to the pleor a?
        erramt, and ?Or 4enrrtin& the pri8OaU or prhon-
        lm to jell a8 provide4in ArtiblLu1089 aBd 10.090,
        Ccde 0r Crlrtfml &oa*dur4, . . ."
      The oounty o??Ial~l8 o? ~ilU8m8on County are oomp8mate4
on an azmual la la berim
                    r y 8ne tha proaiaat o??ieer~ uo am-
Q~##t86 011 a fw b8818.

      Am the mbui?? im aompen.ate4 on ma aaawl m&lazy bed@, ho
in mati tlml LO RO fw rrtrrtmoeru rolmtlr~ to the above moatton-
e6 Qw8tioa8.    3eotfon S, Article SOlPe, Vermm~m Amotatod
Civil statut*mr

      Ylth rs;teronam to the ire8 that the oonrtablo rho l8 001.
pwmatea on a roe ba.828 I8 ontitlod to, rolatlm to the 8bore .
aentionea gUomtio5ll, we *amwu  your lnpufry em r0iLa8r
        1.     Tha fonmtable I8 *atILl* _ to'flra
                                          -       sanL8                  per mile
going   to    Lhe plwe or lre8L In a raMmy aaim.

        2.     ina returning the prironor             in a telony 6858, tho
ocnstablo 1~ entitled to fourtaaa   omit@                for   hilareL?8nd tour-
tern oentm additiorial icr a~ prtmenu,                a tot81 0r twenty-mtght
aentr for convrylng the prlacner to jaf2. Pmvlded, however,
the conatable is traveling otbarwi88 t&m by nilroa6.
                                SYS




9   ATTORNEY GENXRAL Or'TEXAS